DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 15-19 of Applicant’s reply, filed 8/2/2022, with respect to the rejection of claim 1 under 35 U.S.C. § 102(a)(2) and the rejections of claims 22, 35, and 51 under 35 U.S.C. § 103 and the rejection of claims  have been fully considered and are persuasive.  The rejection of claim 1 under 35 U.S.C. § 102(a)(2) and the rejections of claims 22, 35, and 51 under 35 U.S.C. § 103 has been withdrawn. 

Applicant's arguments filed 8/2/2022 with respect to the rejections of claims 44-47 and 49-50 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
Applicant contends the following (page 18 of Applicant’s reply):

    PNG
    media_image1.png
    475
    644
    media_image1.png
    Greyscale


Examiner notes that claim 44 has been amended to remove recitation of “continuously updating the route map with states of traffic light and pedestrian information” and instead presently recites “continuously updating the route map with pedestrian traffic densities.” Nevertheless, this limitation is indeed taught by Brady (US 10233021) in at least Col. 11, lines 32-58. As such, Applicant’s arguments regarding the rejections of claims 44-47 and 49-50 are found unpersuasive and the claims stand rejected as presented below in this Office action. 

Election/Restrictions
Claim 1 is allowable. The restriction requirement among various species , as set forth in the Office action mailed on 5/11/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/11/2021 is partially withdrawn.  Claims 2-11, 13-18, 20, 23-34, and 36 are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim (claim 1). However, claims 37-43, directed to various previously non-elected species remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13¸ the claim recites “[the] utility execution system as in claim 12” (line 1). Claim 12 has been cancelled. As such, the meets and bounds of claim 13 cannot be determined. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat claim 13 as depending from claim 1. 

Regarding claim 14, the claim depends from claim 13 and is therefore rejected for the same reason as claim 13 above, as claim 14 does not cure the deficiencies of claim 13 noted above. 
The claim further recites “the at least one delivery truck” in line 2. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 36, the claim recites “the at least one delivery truck” in line 3. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 44 and 49-50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brady et al. (United States Patent No. US 10233021 B1) [hereinafter “Brady”].

Regarding claim 44, Brady discloses  a method for executing a proposed route to deliver goods, by at least one member of a utility execution system, from at least one first location to at least one second location (see Abstract) comprising:
accessing, by the at least one member, a map including at least one static obstacle (see Col. 4, lines 28-51); 
updating, by the at least one member, the map with the proposed route forming a route map (see Col. 4, lines 28-51, Col. 6, lines 16-31, Col. 8, lines 4-21, Col. 9, line 10 to Col. 10, line 32, Col. 11, lines 3-65, and Col. 20, line 32 to Col. 21, line 37); 
updating, by the at least one member, the proposed route based at least upon the at least one static obstacle (see Col. 4, lines 28-51, Col. 6, lines 16-31, Col. 8, lines 4-21, Col. 9, line 10 to Col. 10, line 32, Col. 11, lines 3-65, and Col. 20, line 32 to Col. 21, line 37); 
continuously gathering, by the at least one member, real time data associated with the updated proposed route as the utility execution system navigates the updated proposed route (see Col. 3, lines 6-46, Col. 6, lines 16-34, Col. 9, line 10 to Col. 10, line 32, Col. 11, lines 3-65, and Col. 20, line 32 to Col. 21, line 37);
continuously updating, by the at least one member, the proposed route based at least upon the real time data (see Col. 3, lines 6-46, Col. 6, lines 16-34, Col. 9, line 10 to Col. 10, line 32, Col. 11, lines 3-65, and Col. 20, line 32 to Col. 21, line 37);
continuously updating, when there are changes, by the at least one member, the route map with the real time data and the updated proposed route as the utility execution system navigates the updated proposed route (see Col. 4, lines 28-51, Col. 6, lines 16-31, Col. 8, lines 4-21, Col. 9, line 10 to Col. 10, line 32, Col. 11, lines 3-65, and Col. 20, line 32 to Col. 21, line 37);
deducing, by the at least one member, at least one characteristic of at least one dynamic object based at least on the updated route map (see Col. 16, line 16 to Col. 18, line 39); 
providing, by the at least one member, the updated route map and the deduced at least one characteristic to the utility execution system (see Col. 4, lines 27-62, Col. 7, lines 10-16, Col. 8, lines 4-21, Col. 9, line 10 to Col. 10, line 32, and Col. 11 lines 3-65); and
continuously updating the route map with pedestrian traffic densities (see Col. 11, lines 32-58).

Regarding claim 49, Brady further discloses continuously updating the updated route map with crowd-sourced information (see Col. 4, lines 28-51, Col. 6, lines 16-31, Col. 8, lines 4-21, Col. 9, line 10 to Col. 10, line 32, Col. 11, lines 3-65, and Col. 20, line 32 to Col. 21, line 37).

Regarding claim 50, Brady further discloses continuously updating the updated route map with information derived from surface coatings (see Col. 4, lines 28-51 and Col. 11, line 2-65). 

Claims 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Aggarwal et al. (United States Patent No. US 10628790 B1) [hereinafter “Aggarwal”]. 

Regarding claim 45, Brady does not expressly teach continuously updating the route map with fiducial data. 
Aggarwal also generally teaches systems and methods for use in automated vehicles for the transportation of goods (see Abstract). Aggarwal teaches an operating environment is lined with fiducial markers to facilitate the navigation of unmanned drive units to move items within the environment (see Col. 2, lines 22-40). Aggarwal teaches that the unmanned drive units use an image capture device to capture images of the fiducial markers, process the information to determine the position of the fiducial marker, and to create a virtual map of all fiducial markers within the environment (see again Col. 2, lines 22-40). Aggarwal teaches that the virtual map is updated continuously with the locations of newly detected or placed fiducial markers (see Col. 19, line 14 to Col. 20, line 27). 
Brady teaches that the automated system and method for the transportation of goods from one location to another can be used in any number of environments, including within a fulfillment center 135 (see Col. 3, line 62 to Col. 4, line 13). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Brady so as to include fiducial markers in certain indoor environments and use the autonomous vehicles 150 with camera 262-I to scan the fiducial markers, localize the vehicle based on the location data determined from the fiducial markers, and continuously update the route map with the fiducial data, in view of Aggarwal, as Aggarwal teaches doing so facilitates accurate navigation of unmanned drive units (see Col. 20, lines 23-27). 

Regarding claim 46, the combination of Brady and Aggarwal further teaches localizing the at least one member based at least on the fiducial data (see Col. 2, lines 22-40 and Col. 19, line 14 to Col. 20, line 27 of Aggarwal). 

Regarding claim 47, the combination of Brady and Aggarwal further teaches the fiducial data comprises fiducial marker locations (see Col. 2, lines 22-40 and Col. 19, line 14 to Col. 20, line 27 of Aggarwal). 

Allowable Subject Matter
Claims 1-11, 15-18, 20, 22-35, and 51 are allowed.

Claims 13-14 and 36 (as best understood) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669